Rule 211.   Oral Arguments

[Any party or the party’s attorney shall have the right to argue any motion and the

court shall have the right to require oral argument. With the approval of the court

oral argument may be dispensed with by agreement of the attorneys and the

matter submitted to the court either on the papers filed of record, or on such

briefs as may be filed by the parties. The person seeking the order applied for

shall argue first and may also argue in reply, but such reply shall be limited to

answering arguments advanced by the respondent. In matters where there may

be more than one respondent, the order of argument by the respondents shall be

as directed by the court.] Any interested party may request oral argument on a

motion. The court may require oral argument, whether or not requested by a

party. The court may dispose of any motion without oral argument.